Proceeding for mandamus by J.H. Burgess and other trustees of school district against Samuel J. Bowman, county treasurer. The Circuit decree is as follows:
"This is an application by the relators for a writ of mandamus to compel Samuel J. Bowman, as treasurer of Clarendon County, to replace upon his books as cash and subject to the orders of the board of school trustees of School District No. 5, in Clarendon County, $198, which as treasurer he has paid out upon a warrant alleged to be illegal and void. The pleadings and testimony herein must be read as a part of this decree. To understand the issues it is necessary to say: that the relators are the trustees of said school district No. 5, and respondent is, and was, the treasurer of Clarendon County. R.C. Plowden and John W. Clark, two of the relators, then and now trustees of said school district, were, as they allege, induced by the false statements and promises of one Perry D. Crager, who represented himself to be the agent of W.W. Tutwiler, to sign their names to a blank school warrant; that said warrant was afterwards, without their consent or knowledge, falsely and fraudulently filled out so as to appear regular and legal; that the treasurer paid said warrant after being notified that it was illegal and fraudulent, and warned not to pay the same; and, therefore, it is his plain ministerial duty to replace the money so paid out by him in the treasury, and hold it subject to the orders of the relators.
"The warrant in question is upon a blank, by which is meant a printed form of a warrant, on which appears, in print, everything essential that can be printed, as common to such warrants, with blanks left in which to insert figures, names, supplies purchased, c. In the copy of the warrant set out below, I have inclosed in brackets the words and figures inserted in the blanks, which, it is alleged, were illegal and falsely inserted therein. The signatures of Messrs. *Page 142 
Plowden and Clark are genuine, and I have not enclosed them in brackets.
"The warrant is as follows: `$(198.00) State of South Carolina, (Clarendon) County. To the County Treasurer. Sir: Pay to (W.W. Tutwiler) or bearer, (one hundred and ninety-eight  no 100) dollars said sum being allowed for (three) cop(ies) of `Evans' Arithmetical Study' Edition No. (156) (and three copies Edition No. 120) approved and adopted by State Board of Education, May 15, 1897, and charge the same to the account of the Free School Funds of this school district. R.C. Plowden, John W. Clark, Board of School Trustees, School District No. (5) Date, (Feb. 16) 189(8).'
"Upon the back of the warrant the following writings appear: `State of South Carolina, (Clarendon) County. Personally came before me the undersigned, who, being duly sworn, made oath that the within account is just, true, and unpaid, and that the supplies therein referred to have been actually delivered. (Signed) W.W. Tutwiler. Sworn to and subscribed before me this (16) day of (Feby.) 189(8). (Signed) R.C. Plowden, School Trustee.' `Approved and ordered to be paid. (Signed) W.S. Richbourg, County School Commissioner.' Dated Feb. 18, 1898. `W.W. Tutwiler.' `Received of the County Treasurer one hundred and ninety-eight dollars in full payment of this claim. Date, Dec. 12, 1898. (Signed) (A. Levi.)'
"Mr. J.H. Burgess is the chairman of the board of school trustees, and it seems that the other members of the board entrusted to him the selection and purchase of school supplies. When Mr. Crager went to Mr. Plowden, on February 16th, 1898, Mr. Plowden was not prepared to answer Crager or to act; he was not willing to select or purchase any of the charts, but he told Mr. Crager that he would consent to what Mr. Burgess would do in the premises; that if Mr. Burgess would agree to buy any of the charts, select what he considered proper, agree upon the price, fill in the blanks with the numbers and supplies desired, and sign the *Page 143 
warrant, he would approve such purchase. As it was some distance to the houses of the other trustees, and as a convenience to Mr. Crager, Mr. Plowden signed the warrant in blank, with the understanding and agreement with Mr. Crager that if Mr. Burgess did not consent to the purchase of any charts and did not sign the warrant, that the matter was ended, his offer refused and his signature to the blank warrant withdrawn, and the warrant would be worthless, `void,' as Mr. Plowden expressed it. At the request of Mr. Crager, Mr. Plowden also signed the blank for the affidavit under the circumstances above stated. Mr. Plowden turned over the warrant signed by him in blank to Crager, and with it he went to Mr. J.W. Clark. As the result of an interview, Mr. Clark signed the warrant in blank upon the terms and stipulations imposed by Mr. Plowden and turned warrant over to Mr. Crager. Mr. Crager then visited Mr. J.H. Burgess, the chairman, who refused to buy any of his charts. He was not informed of what the other trustees had said and done, knew nothing of the blank warrant or the stipulations thereon, and was surprised when he afterwards heard of the warrant. The next we hear of the warrant, is after it has been filled out and was in its present form, and when it was presented to the county school commissioner and approved and ordered paid by him. About that time or very soon afterwards, Mr. A. Levi, for value and without notice of fraud or defect, purchased this warrant from W. W. Tutwiler after he had endorsed his name on the back thereof. Mr. Levi took the warrant to the treasurer and demanded payment thereof. The treasurer was not in funds then, the taxes had not been collected, and for that reason did not then pay the warrant. Afterwards, on December the 12th, 1898, when in funds, the treasurer paid warrant to Mr. Levi. The warrant is dated February 16th, 1898, and on October 24th, 1898, or thereabouts, the following letter was sent to the treasurer: `Mr. S.J. Bowman, Treasurer Clarendon County. Dear Sir: We, the undersigned trustees for Santee Township, School District No. 5, *Page 144 
forbid you paying claim for chart in the hands of Mr. A. Levi, in favor of W.W. Tutwiler, which is a fraud against our school district. (Signed) J.H. Burgess, (Signed) R. C. Plowden.'
"Mr. Plowden carried this note to the treasurer, and says, `I think I told him the circumstances when I gave him the note.' Mr. Burgess also talked with the treasurer about the warrant, warned him not to pay it, and adds, `Mr. Bowman wrote me to take steps to enjoin him from paying 1c. I never took such steps, nor did the board do so. When the taxes came in, and the funds were in the treasury, Mr. Levi demanded payment of the warrant, and told the treasurer if he did not pay it, he would take legal steps to force him to do so. The trustees, beyond sending notice above set out and warning the treasurer not to pay warrant, took no step to stop the payment thereof, or to protect the treasurer against the threatened suit of Mr. Levi. The treasurer sought legal advice and was advised that he should pay the warrant. Mr. Levi secured the treasurer against loss, if any should result to him, and the treasurer paid the money over to him. The learned counsel for the relators contended, and with much force, that the warrant was not only void for fraud, but also void because it was not made by the board sitting in session as a board. Also, that the treasurer, after notice of these facts, had no legal right to pay the warrant; and the payment was illegal, and it was his duty to undo the wrong he had done and refund the money. The learned counsel for the respondent contended that, as the warrant was payable to `bearer,' and as Mr. Levi was an innocent, bona fide subsequent purchaser, for value, before maturity, and without notice of any illegality in the warrant, it was the ministerial duty of the treasurer to do what he had done, pay the warrant. He contended, also, that the relators could not, under the pleadings and facts, maintain their proceedings, and that the application herein should be dismissed. If this position is well taken, it would be improper for me to undertake to decide the other issues. "To be entitled *Page 145 
to a writ of mandamus, the relator must show that the respondent is bound to the performance of some certain, specific duty of ministerial character, imposed by law; it iscertain when it must be absolutely performed, and the officer has no discretion. It is ministerial where an individual has such legal interest in the performance that neglect becomes a wrong to him.' Morton, Bliss  Co. v.Comptroller General, 4 S.C. 431; cited with approval, and followed in Ex parte Lynch, Trustee, 16 S.C. 39, and later cases. It was not the `certain specific duty' of the treasurer, `imposed by law' to refuse to pay said warrant, and certainly it is not his `certain specific duty imposed by law' to undo his act, repair an alleged past wrong, and replace the money in the treasury. Mandamus lies to compel action, not to redress injuries resulting from acts already done. If we consider that the execution of the warrant herein was illegal, and that it was falsely, fraudulently and corruptly filled out, as above stated, such warrant was not void. For the inquiry now under consideration, it may be conceded that the warrant is voidable, but it is not, legally speaking,void. The school district trustees constitute a board, clothed with various powers, and, inter alia, powers of aquasi judicial nature. The authority and power to purchase supplies for the use of the school district, and to issue warrants upon the treasurer in payment thereof, necessarily involves discretion, and is judicial in its nature. It is the `specific duty' of the treasurer `imposed by law' to pay these warrants. Assuming that the powers of the board are limited, derived entirely from statute law, and that any act of the board not warranted by law cannot stand, and apply the law to the facts here. It is conceded, and properly so, that the warrant, upon its face, is regular and legal. It complies with the general rule, that facts necessary to confer jurisdiction upon an inferior judicial, or quasi judicial, tribunal, must appear upon the face of the record. When such facts do appear upon the face of the record, the final determination of that tribunal stands as valid and legal until it *Page 146 
is reversed or modified in some manner provided by law. There is no law which requires a county treasurer to refuse to pay a warrant, regular and legal upon its face, because it may be voidable for reasons de hors the record. This calls for legal discretion and judicial authority. The law makes it the duty of the treasurer to pay the warrants of school trustees, and confers upon him no discretionary powers in the premises. The office of the writ of mandamus is to compel action, and does not apply to cases like this, where the object sought is to require the treasurer to undo his acts; because this proceeding is based upon the idea that the treasurer has committed a breach of duty for which he is liable, and to enforce that liability.
"If the warrant under discussion is voidable for fraud, it would seem that Perry D. Crager and W.W. Tutwiler, one or both, could be forced to repay the money, and justly so under the evidence. It may require an action to decide whether or not Messrs. Plowden and Clark, whose act in signing the warrant in blank enabled Crager or Tutwiler to fill up the same so as to appear legal upon its face, and to assign the same to an innocent purchaser, shall be liable to the school district for any loss sustained, or whether or not such an innocent purchaser, or the treasurer, shall make good such loss. It is to be regretted that the relators neglected the requests of the treasurer to have him enjoined, and failed to take any steps in the premises, except to warn the treasurer not to do a `specific duty,' imposed upon him by law, and by the unlawful act of two of the relators (if these acts are unlawful), when the treasurer has no official authority to justify his refusal to pay the warrant. The real ground of the relators is, that the treasurer should have refused payment of the warrant, subjected himself to a suit or other proceedings, upon the grounds of defense lying within their knowledge. I am aware of no law which required the treasurer to test the legality of a warrant by a legal action. It was the legal duty of the relators, more than any one else, to have instituted proceedings to avoid *Page 147 
the payment of the warrant. If a refusal by the treasurer to pay the warrant had to be excused or justified by the judgment of the Court, it was not his `specific duty' to refuse such payment.
"Again, if the school district has an action against the treasurer, an ordinary action will afford ample and easy redress. An action against the treasurer, or the treasurer and his bond, is all that is necessary. Counsel for relators urged that such an action would be futile, because the treasurer, to whom the judgment, if any should be recovered, had to be paid, could mark it satisfied without actually paying the money, and could continue to do so indefinitely. This view cannot be sustained. It is difficult to imagine such conduct on the part of a treasurer, and certainly no court can assume that any treasurer would ever attempt such acts. If he did, he would soon be an ex-treasurer, or pleading to an indictment in the criminal courts of this State.
"Wherefore, it is ordered, adjudged and decreed, that the application for the writ of mandamus herein be, and hereby is, dismissed, that the rules herein be, and are, revoked and vacated, and that the respondent be, and hereby is, discharged and dismissed."
April 20, 1903. The opinion of the Court was delivered by
The facts of this case are fully set out in the judgment of his Honor, the Circuit Judge, which will be reported. The practical question presented by the exceptions is whether the proceeding by mandamus is the proper remedy in this case. The reasoning and authorities cited by his Honor, the Circuit Judge, so conclusively show that the mandamus is not the appropriate remedy in this case, that we deem it unnecessary to add anything to what is said by him.
It is the judgment of this Court, that the judgment of the Circuit Court be affirmed.